Casey, J.,
dissents and votes to confirm in the following memorandum. Casey, J. (dissenting). I respectfully dissent. In my view the majority misconstrues the subpoena provisions of the Agriculture and Markets Law. Sections 22, 34 and 254 of that law are the only statutes relative to the issuance of subpoenas. Sections 22 and 254 authorize the commissioner to subpoena witnesses and documents for investigations and inquiries that he is conducting, and, therefore, are inapplicable here. Section 34, which relates specifically to hearings, provides in subdivision 2, that “subpoenas shall be signed and issued by the commissioner”, and in subdivision 4, that the subpoenas “issued under this section shall be regulated by the civil practice law and rules”. While section 34 grants the commissioner the power to issue subpoenas against third persons* on behalf of a petitioner whose hearing is being conducted, there is no *1053indication or suggestion in that statute that when so requested the subpoena must be issued against the commissioner himself and his own records, as the majority now holds. In my opinion, the reason for the omission of the commissioner and his records from that statute is obvious. Section 23 of the Agriculture and Markets Law makes all the records in the possession of the commissioner public records for which no subpoena is needed. The only exception thereto are those records received and accepted by the commissioner “as being of a confidential nature which when so received and accepted shall not be subject to subpoena” (Agriculture and Markets Law, § 23; see Matter of Gates v Dyson, 55 AD2d 705). Since no issue of confidentially has been raised in this proceeding, either before the commissioner or in this court, we need not be concerned with it now. If such an issue were to arise, the appropriate provisions of the CPLR relating to subpoenas and/or discovery could be utilized to obtain a judicial determination thereof (Agriculture and Markets Law, § 34, subd 4; see Matter of Wellington Importers v State Liq. Auth., 67 AD2d 714, 715). An examination of the petitioner’s request for the subpoena duces tecum herein must be made in the light of these statutes. Here, without any attempt to examine the desired records pursuant to section 23, the petitioner requested the commissioner, prehearing, to issue a subpoena duces tecum of all correspondence, transcripts and memoranda in the department’s files between the department and other designated milk dealers in an admitted attempt on the petitioner’s part to show discriminatory enforcement. The petitioner urges annulment of the commissioner’s determination primarily because this request was refused. The majority agrees and adopts an incredible procedure requiring such request — no matter how broad or burdensome — to be granted by the commissioner against himself and all his records as demanded, and if the commissioner is dissatisfied with what he himself has been compelled by the majority to issue, he must resort to legal procedures — with all the delay attendant thereon — to suppress, limit or modify his own determination. To compel a legal proceeding to obtain relief from one’s own judicially compelled act, I respectfully suggest, has no precedent either in law or logic. It is my opinion that the determination of whether to grant petitioner’s request for a subpoena rests in the discretion of the commissioner (cf. Matter of Irwin v Board of Regents, 27 NY2d 292,297-298), subject to the limitation contained in section 23 of the Agriculture and Markets Law. Since petitioner has failed to demonstrate the necessity for a subpoena duces tecum in view of the public records provision of section 23 (see, also, Public Officers Law, § 84 et seq.), the commissioner did not abuse his discretion in denying petitioner’s request. Furthermore, inasmuch as the admitted purpose of the subpoena was to show discriminatory enforcement, which this court has already determined cannot be raised in an administrative hearing (Matter of Bell v New York State Liq. Auth., 48 AD2d 83), the denial of the request was proper. In regard to the determination made by the commissioner after the hearing, suffice it to say o that it was supported by substantial evidence which is the extent of this court’s review under Matter of Pell v Board of Educ. (34 NY2d 222). The determination should, therefore, be confirmed.

 Subdivision 3 of section 34 makes a person who fails to obey a subpoena issued by the *1053commissioner guilty of a misdemeanor — a clear indication that the subpoenas issued by the commissioner hereunder are directed against third persons and not against the commissioner himself.